Case 1:20-cv-05542 Document 1-1 Filed 07/17/20 Page 1 of 3




     EXHIBIT 1
             Case 1:20-cv-05542 Document 1-1 Filed 07/17/20 Page 2 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

     JEFF LUCAS,
                                                                               Civil Action No.:

                                      Plaintiff,
                                                                             Electronically Filed
                    -against-

     VERIZON COMMUNICATIONS INC and
     VERIZON MEDIA, INC.,

                                      Defendant.


                              DECLARATION OF RON JOHNSTONE

I, Ron Johnstone, hereby declare:

        1.       I submit this declaration in support of Defendant Verizon Communications Inc.,

d/b/a Verizon Media, Inc.’s1, (“Verizon Media” or the “Company”) Notice of Removal.


        2.       I am Vice President, Deputy General Counsel, Employment Counsel Law for

Verizon Media.


        3.       In my position with Verizon Media, I know and understand the corporate

structure of Verizon Media, and the location and function of the Company’s headquarters and

principal place of business.


        4.       I know the facts in this declaration to be true of my own personal knowledge or

based on records kept in the Company’s ordinary course of business.


        5.       If called as a witness, I could and would testify competently under penalty of

perjury to the matters set forth in this declaration.



 1
        Plaintiff identified the incorrect legal entity in his Complaint. Plaintiff was employed by Verizon
        Communications, Inc., d/b/a Verizon Media, Inc.
Case 1:20-cv-05542 Document 1-1 Filed 07/17/20 Page 3 of 3
